         Case 1:19-cv-11876-FDS Document 23 Filed 12/03/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

SALLY DRAKE, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED,

        Plaintiff,
                                                     Civil Action No. 1:19-cv-11876-FDS
v.

TUFTS    ASSOCIATED   HEALTH
MAINTENANCE     ORGANIZATION,
INC. AND TUFTS HEALTH PUBLIC
PLANS, INC.

        Defendants.


         NOTICE OF FILING OF CONSENT OF CHRISTOPHER KAIRUMBA

       Pursuant to 29 U.S.C. § 216(b), Plaintiff hereby gives notice of the filing of the attached

Notice of Consent to be a Party Plaintiff of Christopher Kairumba.



Dated: December 3, 2019                             Respectfully Submitted,

                                                    /s/ Travis M. Hedgpeth

                                                    Edward F. Haber (BBO# 215620)
                                                    Adam M. Stewart (BBO# 661090)
                                                    Patrick J. Vallely (BBO#663866)
                                                    SHAPIRO HABER & URMY LLP
                                                    Seaport East, Two Seaport Lane
                                                    Boston, MA 02210
                                                    Telephone: (617) 439-3939
                                                    Facsimile: (617) 439-0134
                                                    ehaber@shulaw.com
                                                    astewart@shulaw.com
                                                    pvallely@shulaw.com
          Case 1:19-cv-11876-FDS Document 23 Filed 12/03/19 Page 2 of 3



                                                      DOUGLAS M. WERMAN
                                                      MAUREEN A. SALAS
                                                      Werman Salas P.C.
                                                      77 West Washington, Suite 1402
                                                      Chicago, Illinois 60602
                                                      (312) 419-1008
                                                      dwerman@flsalaw.com
                                                      msalas@flsalaw.com

                                                      TRAVIS M. HEDGPETH
                                                      Texas Bar No. 24074386
                                                      THE HEDGPETH LAW FIRM, PC
                                                      3050 Post Oak Blvd., Suite 510
                                                      Houston, Texas 77056
                                                      Telephone: (281) 572-0727
                                                      Facsimile: (281) 572-0728
                                                      travis@hedgpethlaw.com

                                                      JACK SIEGEL
                                                      Texas Bar No. 24070621
                                                      Siegel Law Group PLLC
                                                      4925 Greenville Avenue, Suite 600
                                                      Dallas, Texas 75206
                                                      P: (214) 790-4454
                                                      Jack@siegellawgroup.biz


                                                      Attorneys for Plaintiff and Others
                                                      Similarly Situated



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF System will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: December 2, 2019                                       /s/ Travis M. Hedgpeth
                                                              Travis M. Hedgpeth
DocuSign Envelope ID: 33B43C63-C45B-473D-8C97-80DBE85B6DDE
                       Case 1:19-cv-11876-FDS Document 23 Filed 12/03/19 Page 3 of 3



                          Drake v. Tufts Associated Health Maintenance Organization et al.
                    Case No. 1:19-cv-11876 (U.S. District Court for the District of Massachusetts)

                                 NOTICE OF CONSENT TO BE A PARTY PLAINTIFF

                    I have been employed by Tufts Health Public Plans, Inc., Tufts Associated Health
            Maintenance Organization, Inc., or their parent, subsidiary, or affiliated companies within the
            prior three years, and in one or more of those weeks, I was not paid overtime at the rate of one-
            and-one-half times my regular rate of pay for the hours I worked over forty (40) in a work week.
            I consent to join this lawsuit as a party plaintiff to seek unpaid overtime wages and to be bound
            by its outcome. By joining this lawsuit, I designate the named Plaintiff and Plaintiff’s attorneys
            (and other persons those individuals designate as necessary) as my representatives to make all
            decisions on my behalf, to the extent permitted by law, concerning the method and manner of
            conducting the case including settlement, the entering of an agreement with Plaintiff’s counsel
            regarding payment of attorneys’ fees and court costs, and all other matters pertaining to this
            lawsuit. I further acknowledge that I intend for this consent to be filed in order to recover my
            overtime wages against my current/former employer whether in this action or in any subsequent
            action that may be filed on my behalf for such recovery, and this consent may be used in this
            case or in any subsequent case as necessary. For purposes of pursuing my unpaid wages and
            overtime claims I choose to be represented by The Hedgpeth Law Firm PC, the Siegel Law
            Group, PLLC, Werman Salas P.C. and other attorneys with whom they may associate.


            Name: (print your name) ____________________________________________

            Signature: ________________________________________________________

             Date on which I signed this Notice: ____________________________________
